Citation Nr: 1501212	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  10-11 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and/or depressive disorder.

4.  Entitlement to service connection for a colon disability.

5.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy, right lower extremity.

6.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy, left lower extremity.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1966 to July 1969. 

The appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In June 2011, the Board remanded the claims for service connection for a psychiatric disorder, bilateral hearing loss, and tinnitus for further development.  

In a February 2014 decision, the Board denied those claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2014, pursuant to a November 2014 Joint Motion for Remand, the Court vacated and remanded the Board's February 2014 decision for compliance with the instructions in the joint motion.

Additionally, a July 2013 rating decision, in pertinent part, denied service connection for a colon disability, and assigned initial 10 percent ratings for peripheral neuropathy of the right and left lower extremities.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The November 2014 joint motion noted that the RO had not complied with the Board's June 2011 remand directing that all unobtained VA treatment records and records from other indicated sources be obtained.  Further, an addendum opinion from the VA otolaryngologist who examined the Veteran in July 2011 was not obtained, despite the examiner's request that the claim not be adjudicated until such opinion could be provided after review of the claim file.  Finally, the VA audiologist who examined the Veteran in July 2011 did not provide a rationale for the negative nexus opinion offered on the September 2011 addendum examination report.  The Board finds it necessary to remand the claims to complete this development.

In a July 2013 rating decision the RO, in pertinent part, denied service connection for a colon disability, and assigned initial 10 percent ratings for peripheral neuropathy of the right and left lower extremities.  The Veteran filed a notice of disagreement on these issues in August 2013.  A statement of the case (SOC) has not been issued, and the appropriate Board action is to remand the issues to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following actions:

1.  Issue the Veteran a SOC addressing the issues of entitlement to service connection for a colon disability, entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity, and entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity, to include notification of the need to timely file a substantive appeal to perfect his appeal on these issues.

2.  Obtain and associate with the claim file all as yet unobtained records of treatment at VA medical facilities or other indicated sources, with the Veteran's assistance as appropriate.

3.  Return the claims file to the VA otolaryngologist who examined the Veteran in July 2011 for the purpose of obtaining an addendum to the examination report as requested by the examiner in the July 2011 examination report.

4.  Return the claims file to the VA audiologist who examined the Veteran in July 2011 for the purpose of obtaining an additional opinion providing a rationale for the opinion (that the Veteran's hearing loss and tinnitus were less likely as not a result of noise exposure during military service) provided in the September 2011 addendum examination report.

5.  Finally, after the above development, readjudicate the claims on appeal.  If any benefit sought remains denied, issue a supplemental SOC and return the case to Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

